                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

SOUTHERN APPALACHIAN                         )
MOUNTAIN STEWARDS, ET AL.,                   )
                                             )
                   Plaintiffs,               )     Case No. 2:17CV00028
                                             )
v.                                           )     OPINION AND ORDER
                                             )
RED RIVER COAL COMPANY, INC.,                )     By: James P. Jones
                                             )     United States District Judge
                   Defendant.                )

      Peter M. Morgan, Denver, Colorado, Evan D. Johns, Appalachian Mountain
Advocates, Charlottesville, Virginia, and J. Michael Becher, Appalachian
Mountain Advocates, Lewisburg, West Virginia, for Southern Appalachian
Mountain Stewards, Appalachian Voices, and Sierra Club; Brooks M. Smith and
Dabney J. Carr, IV, Troutman Sanders LLP, Richmond, Virginia, for Red River
Coal Company, Inc.

       In this environmental case, Southern Appalachian Mountain Stewards,

Appalachian Voices, and The Sierra Club (collectively, “SAMS”) have sued Red

River Coal Company, Inc. (“Red River”) for allegedly violating the Clean Water

Act (“CWA”), the Surface Mining Control and Reclamation Act (“SMCRA”), and,

in the alternative, the Resource Conservation and Recovery Act (“RCRA”), by

discharging pollutants without permit authority. Red River has filed a related

declaratory judgment action, Case No. 2:17CV00021, seeking a declaration that it

is not violating the CWA and SMCRA, but the motions at bar have been filed

solely in this case.
      After conducting discovery, Red River has moved for summary judgment on

SAMS’s claims for relief. SAMS has moved for partial summary judgment on the

issue of its standing. The motions have been fully briefed and orally argued and

are ripe for decision. For the reasons that follow, I will grant SAMS’s Motion for

Partial Summary Judgment and will grant Red River’s Motion for Summary

Judgment.

                                         I.

      The relevant facts are largely uncontested. The following facts taken from

the summary judgment record are either undisputed or, where disputed, are

presented in the light most favorable to the nonmoving party.

      Red River operates a surface coal mine in this judicial district called the

North Fox Gap Surface Mine (“Mine”). The Mine discharges pollutants into the

South Fork Pound River, Rat Creek, Stillhouse Branch, and other unnamed

tributaries. Some of the discharges are governed by effluent limits in the Mine’s

combined SMCRA and National Pollution Discharge Elimination System

(“NPDES”) permit. The discharges include substances that contribute to total

dissolved solids (“TDS”) and conductivity. Virginia has classified the South Fork

of the Pound River as biologically impaired due to its high level of TDS.

      The area in which the Mine is located was mined extensively before

SMCRA was enacted. That historic surface mining polluted the South Fork Pound


                                        -2-
River watershed by exposing toxic overburden material, which weathered and

leached, causing acidic surface runoff and seepage. Discharges from pre-SMCRA

underground mining have also polluted the watershed.

      The federal Environmental Protection Agency (“EPA”) delegated to

Virginia’s Department of Mines, Minerals, and Energy’s Division of Mined Land

Reclamation (“DMLR”) the authority to issue NPDES permits under the CWA.

DMLR also has the authority to issue SMCRA permits. In 1992, DMLR issued

combined CWA and SMCRA permit numbered 1101401/0081401 (“Permit”) for

the Mine to conduct coal surface mining operations and to discharge pollutants

under the CWA. The coal mining operation included remining of previously

mined areas. The Permit requires Red River to reclaim the mining area according

to current standards. DMLR encourages remining because it is a way to reclaim

land that was mined before SMCRA’s enactment that would not otherwise be

reclaimed, aiding restoration of water quality.

      A hollow or valley fill is made up of excess spoil or overburden material

removed during mining. The fill is simply a place to put the excess material.

Generally, channels are created to route water around the fill. Any water that gets

into the fill drains into an underdrain at the bottom of the fill, which is designed to

convey water (both percolating groundwater and water running through the fill).

Discharges from nearby underground mines, also known as deep mines, may also


                                         -3-
flow into an underdrain. If there is a sedimentation pond in place, the water from

the channels around the fill and the water collected in the underdrain are both

conveyed into the sedimentation pond before being discharged into a water body.

If there is no sedimentation pond, the water from the channels and the water from

the underdrain may discharge directly into a body of water such as a creek or

stream.

      Red River deposited mine spoil into eight hollow fills, each of which has an

underdrain. Until June 2014, Fill 1 and Underdrain 1 discharged into Pond 1 and

through Outfall 001 into a tributary of the South Fork Pound River. Fill 2 and

Underdrain 2, as well as Fill 3 and Underdrain 3, discharged into Pond 2 and

through Outfall 002 into a different tributary of the South Fork Pound River. Fill 4

and Underdrain 4, as well as Fill 5 and Underdrain 5, discharged into Pond 5 and

through Outfall 003 into another tributary of the South Fork Pound River. Fill 6

and Underdrain 6 discharged into Pond 9 and through Outfall 006 into a tributary

of Rat Creek, which flows into the South Fork Pound River downstream from the

other discharges.

      On April 29, 2014, DMLR authorized Red River to remove Ponds 3 and 4.

On June 11, 2014, DMLR authorized Red River to remove Ponds 1, 2, 5, 6, and 9.

Underdrains 1, 2, 3, 4, 5, and 6 now all discharge directly into tributaries or




                                        -4-
streams without passing through any sedimentation pond or other treatment

system.

      On February 26, 2015, in a document titled Monitoring Point Detail

Supplement, DMLR authorized the deletion of Outfall 003 from Red River’s

NPDES permit.       In the same document, DMLR authorized the relocation of

NPDES monitoring locations for Outfalls 001, 002, and 006. The monitoring

points were previously below the fills but were moved to new locations up slope of

the fills at mine bench Ponds 1B, 3B, and 7B. Red River has not reported any

discharges from these mine bench ponds.

      Underdrains 1, 2, 3, 4, 5, and 6 continue to produce discharges high in TDS

and with high conductivity, contributing to elevated levels in the streams into

which the underdrains discharge. These elevated levels have harmed aquatic life in

the streams, which the Virginia Department of Environmental Quality has

designated as impaired based on macroinvertebrate bioassessments.

      For purposes of its motion, Red River concedes that the underdrains are

point sources under the CWA. 1 At this time, the underdrains are not listed as

outfalls or point sources in the Permit. The Permit continues to require underdrain




      1
          As SAMS points out, this is contrary to the position Red River and DMLR have
taken in past communications with EPA and others, and in pleadings filed with this court.
It is, however, consistent with expert testimony offered by SAMS.
                                          -5-
monitoring. The underdrains are discharging calcium, magnesium, sulfate, and

bicarbonate.

      The Permit states that Red River “is hereby authorized to conduct coal

surface mining and reclamation operations in Virginia and to discharge from a

facility into receiving waters, aforementioned, in accordance with the

requirements, conditions and limitations set forth in this permit, and all plans

approved for this permit.” Mem. Supp. Mot. Summ. J. Ex. 3 at 2, ECF No. 43-3.

The Permit then goes on to list specific monitoring points and effluent limitations,

along with requirements for sampling. The Permit does not expressly incorporate

Virginia water quality standards or include a condition requiring compliance with

state regulations.

      Over the years following issuance of the permit, Red River submitted

several applications for renewal of the Permit. As part of its renewal applications,

Red River submitted monitoring data from the underdrains. The 2016 renewal of

the Permit, which is currently in effect, states that Red River

      is authorized to discharge from the facility listed below in compliance
      with the provisions of the Clean Water Act as amended and pursuant
      to the State Water Control Law and regulations adopted pursuant
      thereto and in accordance with the effluent limitations, monitoring
      requirements, and other conditions set forth in Sections A, B, C, and
      D of this permit and the plans and requirements found in joint
      CSMO/NPDES permit number 1101401/0081401 and any and all
      subsequent approved permitting actions.



                                         -6-
Id. Ex. 7 at 2, ECF No. 43-7. The “facility listed below” is “North Fox Gap

Surface Mine.” Id. The “receiving waters” listed are “Rat Creek and South Fork

Pound River.” Id. Ex. 3 at 2, ECF No. 43-3. 2

      The Permit requires Red River to monitor suspended solids, iron,

manganese, TDS, conductivity, and acidity, among other things, at specified sites.

The 2016 renewal of the Permit states,

      NPDES Outfall Description:
            NPDES outfalls associated with this permit result from the
      control of surface water runoff resulting from precipitation and/or
      groundwater discharges from coal mining activities associated with
      mining. Treatment facilities may include sedimentation structures,
      chemical treatment such as the addition of neutralizing agents or
      flocculants, or no treatment (in the case of direct discharge of
      underground mine drainage when treatment is not required to meet
      applicable effluent limitations). The following details describe the
      treatment facility or source associated with each approved outfall.
      Specific information regarding each outfall and facility is found in
      Section V and Section XII of the CSMO/NPDES permit.
Id. Ex. 7 at 3, ECF No. 43-7. The Permit then goes on to list specific effluent

limitations at delineated outfalls. The Permit requires monitoring of TDS, but sets

no numeric TDS limit, and Virginia has not adopted a numeric water quality

standard for TDS.

      In its initial permit application for the Mine, submitted in 1991, Red River

provided sampling data from 1988 through 1991, which included testing for TDS

      2
          The renewals of the Permit each incorporate the terms of the original 1992
Permit.
                                         -7-
and conductivity. Red River disclosed that “[a]s areas are disturbed during mining,

suspended solids concentrations in runoff will increase.” Id. Ex. 9 at 40, ECF No.

43-9. Red River stated,

      [s]ediment control structures will remain in place until the disturbed
      area controlled has been stabilized. After vegetation is well
      established and ponds have been removed, suspended solids
      concentrations will be approximately the same as prior to mining in
      non-remining areas. Suspended solids reaching receiving streams
      should be reduced during and after mining in the remine area.
Id.   Red River represented that it would construct hollow fills and monitor

discharges at the underdrains of the hollow fills, and the Permit required

monitoring for TDS at the underdrains.        Red River indicated in its permit

application that preexisting discharges from the hollow fills and underdrains were

of poor quality.    However, it predicted that there would be a significant

improvement in water quality once remining and reclamation had been completed.

      A DMLR procedure document details the process for removal of

sedimentation ponds following reclamation. According to the procedure, pond

removal cannot begin until data shows there have been no problematic discharges

or effluent limit exceedances for at least the past six months. The removal of the

pond triggers a plan modification and eliminates the NPDES monitoring point

from the Permit.

      DMLR’s organizational designee, Rodney Baker, testified in a deposition

that DMLR would have considered the monitoring data submitted by Red River

                                       -8-
when deciding on the effluent limitations and other conditions of the permit.

Baker testified that sedimentation ponds are intended to control runoff during

mining operations and that once reclamation is complete, the ponds are no longer

necessary and are expected to be removed. However, DMLR does not require

removal of the ponds at a particular time or pressure a coal company to remove

them promptly until after approval has been sought and granted. The ponds must

be removed in order for the coal company’s reclamation bond to be released.

      According to Baker, under the Permit, Red River is “authorized to discharge

from the facility, but they are required to specify those locations where the

monitoring will be conducted and where the effluent limitations apply.” Id. Ex. 2

at 57, ECF No. 43-2. He went on to clarify that “the permit does apply to the

facility” but “they have to identify each location that has a discharge where

monitoring effluent limitations are applicable and are required.” Id. at 58. Baker

testified that as of the date of his deposition, Red River had complied with the

Permit.

      In October 2015, DMLR issued a draft renewal of the Permit that omitted

the underdrains as outfalls. By letters dated November 25, 2015, and January 28,

2016, EPA objected to the draft renewal of the Permit because it considerd the

underdrains to be point sources that were discharging pollutants without permit




                                       -9-
authorization, in violation of the CWA. 3 The EPA wrote that its objection was

“based on the fact that the permit does not contain sufficient conditions to ensure

compliance with water quality standards and does not contain effluent limitations

consistent with the assumptions and requirements of wasteload allocations

established through the South Fork Pound River Total Maximum Daily Load

(TMDL).” SAMS’s Resp. Opp’n Mot. Summ. J. Ex. 10 at 2, ECF No. 49-10.

“[T]here remain discharges from the original outfall locations to the South Fork

Pound River watershed and those discharges continue to contribute TDS to the

watershed.” Id. at 3. The EPA emphasized that post-bond-release discharges were

still subject to regulation under the CWA and must be permitted. 4 The EPA

instructed DMLR that the “ongoing discharge from the original outfall locations

needs a permit, regardless of whether the discharges are deemed to be associated

with active mining activity.” Id. The EPA wrote that “[p]ursuant to Section

      3
          The EPA’s Office of Surface Mining, Reclamation and Enforcement
(“OSMRE”) has opined, however, that it does not “have the authority to determine
whether an NPDES permit is required for a particular discharge” and that only DMLR
can make that determination, “with oversight from the [EPA].” SAMS’s Resp. Opp’n
Mot. Summ. J. Ex. 1 at 3, ECF No. 49-1.
      4
          OSMRE, the federal agency that oversees mining in Virginia, appears to agree
with the EPA. It has informed DMLR that “[r]emoval of ponds does not negate the
obligations for compliance with water quality standards.” Id. Ex. 15 at 7, ECF No. 49-
15. “If water that is not in compliance with permit conditions or the approved program is
leaving the site, the DMLR is obligated to require treatment.” Id. Nevertheless, OSMRE
found that DMLR had not acted arbitrarily with respect to the pond removals and related
actions and that “[t]he best management practices required by the DMLR are an
appropriate mechanism for assuring compliance with TMDLs.” Id. at 9.

                                          - 10 -
402(d) of the CWA and EPAs regulations at 40 CFR §§ 122.4(c) and 123.44, a

final NPDES permit shall not be issued unless and until the EPA’s objections have

been resolved.” Id. at 4.

         On March 15, 2016, Red River wrote to DMLR regarding the EPA’s

objections, stating that the objections were meritless. Red River explained its

position as follows:

         Where a sediment control pond has been removed, reclaimed and re-
         vegetated as part of post-mining reclamation and bond release, the
         physical “point source” conveyance is removed and thus drops out of
         the NPDES permit program. Any underdrain that was constructed in
         connection with a hollow fill and that remains post-reclamation and/or
         post-bond-release serves only to convey groundwater flow, which is
         regulated — if at all — under the SMCRA program, not the NPDES
         permit program.
Id. Ex. 11 at 5, ECF No. 49-11. Red River “agree[d] that a point source discharge

is subject to NPDES permitting regardless of whether mining is in progress or

complete. But the determination of whether a point source discharge exists” is,

according to Red River, a question of fact and law to be decided by DMLR. Id. at

6.

         By letter dated April 8, 2016, DMLR responded to EPA’s objection. DMLR

wrote:

               No constructed discharges or siltation structures exist at the
         original discharge locations but water quality information
         representative of those locations is required. In order to help ensure
         compliance with Virginia’s narrative water quality standards, routine
         benthic macroinvertebrate surveys and testing of thirty-nine water

                                         - 11 -
      quality parameters — including all the metals analyses typically of
      mine effluent characterization — are required of Rat Creek and the
      South Fork Pound River.
Id. Ex. 12 at 3, ECF No. 49-12. DMLR went on to state:

             Because DMLR believes that this permit contains sufficient
      conditions to ensure compliance with water quality standards and is
      consistent with the assumptions and requirements of waste load
      allocations established for the South Fork of the Pound River, we
      respectfully request EPA to lift their objections to the renewal of this
      permit.

Id. The EPA did not lift or withdraw its objection, but when DMLR did not

receive a response from the EPA for several months, it issued the renewed Permit

on August 5, 2016. The EPA subsequently informed DMLR that it considered the

renewed Permit to be invalid because the EPA’s objection remained in place.

      Virginia has both numeric and narrative water quality standards, and the

narrative standards include a biological component that is assessed by, among

other things, monitoring benthic macroinvertebrates. DMLR’s internal guidance

requires the agency to assess compliance with both kinds of standards. The DMLR

inspector who approved removal of the ponds did not complete any written

assessment of the biological monitoring data relevant to the narrative standards.

Rather, he appears to have analyzed only compliance with the numeric water

quality standards. Samples collected by Red River’s contractor as part of aquatic

life benthic monitoring showed that instream conductivity in the South Fork of the



                                       - 12 -
Pound River and Rat Creek increased between the fall of 2015 and the fall of 2016,

after the ponds below the hollow fills were removed.

      In November 2017 and May 2018, SAMS representatives conducted

sampling at the points where the hollow fills discharge and at points downstream in

the water bodies that receive discharges from the underdrains. This sampling data

showed that TDS and conductivity levels were significantly higher than the pre-

mining levels reported by Red River in its 1991 permit application. Despite these

elevated levels, DMLR and Red River consider reclamation to be complete.

      By letter dated September 20, 2016, the EPA informed Red River that it

considered Red River to be violating the CWA by discharging pollutants from

point sources into waters of the United States without permit authorization. The

EPA stated that it had concluded that Red River was not complying with the

Permit and that the Permit was not properly issued. The EPA invited Red River to

negotiate a resolution with the agency before the EPA pursued a judicial or

administrative enforcement action. Red River expressed a willingness to meet

with EPA personnel, but the outcome of any negotiations is not apparent from the

record before me.

                                        II.

      Pursuant to Federal Rule of Civil Procedure 56(a), the court must grant

summary judgment when “there is no genuine dispute as to any material fact and


                                       - 13 -
the movant is entitled to judgment as a matter of law.” To raise a genuine issue of

material fact sufficient to avoid summary judgment, the evidence must be “such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In making this determination, “the

court is required to view the facts and draw reasonable inferences in a light most

favorable to the nonmoving party.” Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.

1994).

      The substantive law applicable to the case determines which facts are

material. Anderson, 477 U.S. at 248. “[T]here is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to return a verdict for

that party. If the evidence is merely colorable, or is not significantly probative,

summary judgment may be granted.” Id. at 249–50 (citations omitted).

                                   A. STANDING.

      SAMS has moved for partial summary judgment to establish that it has

standing to assert its claims. Section 505(a) of the CWA, 33 U.S.C. § 1365(a),

authorizes citizens “to bring suit against any NPDES permit holder who has

allegedly violated its permit.”   Friends of the Earth, Inc. v. Gaston Copper

Recycling Corp., 204 F.3d 149, 152 (4th Cir. 2000) (en banc). SMCRA’s citizen

suit provision similarly allows “any person having an interest which is or may be

adversely affected” to “commence a civil action on his own behalf to compel


                                       - 14 -
compliance with” SMCRA. 30 U.S.C. § 1270(a). Likewise, RCRA provides that

any person can file suit “against any person . . . who is alleged to be in violation of

any permit, standard, regulation, condition, requirement, prohibition, or order

which has become effective pursuant to” RCRA or “against any person . . .

including any past or present generator, past or present transporter, or past or

present owner or operator of a treatment, storage, or disposal facility, who has

contributed or who is contributing to the past or present handling, storage,

treatment, transportation, or disposal of any solid or hazardous waste which may

present an imminent and substantial endangerment to health or the environment.”

42 U.S.C. § 6972(a)(1). In order to bring a citizen suit, a plaintiff must first

comply with the notice requirements set forth in the CWA, SMCRA, and RCRA.

See 33 U.S.C. § 1365(b) (requiring notice to be given at least 60 days before filing

suit); 30 U.S.C.A. § 1270(b) (same); 42 U.S.C. § 6972(b)(2) (requiring notice to be

given at least 90 days before filing suit).

      “To establish Article III standing, [plaintiffs] must allege that (1) they

suffered an actual or threatened injury that is concrete, particularized, and not

conjectural; (2) the injury is fairly traceable to the challenged conduct; and (3) the

injury is likely to be redressed by a favorable court decision.” Sierra Club v. State

Water Control Bd., 898 F.3d 383, 400 (4th Cir. 2018).

            Where, as here, the plaintiff is an organization bringing suit on
      behalf of its members, it must satisfy three requirements to secure
                                          - 15 -
      organizational standing: (1) that its members would have standing to
      sue as individuals; (2) that the interests it seeks to protect are germane
      to the organization’s purpose; and (3) that the suit does not require the
      participation of individual members.

Equity in Athletics, Inc. v. Dep’t of Educ., 639 F.3d 91, 99 (4th Cir. 2011). “At

least one plaintiff must demonstrate standing for each claim and form of requested

relief.” Kenny v. Wilson, 885 F.3d 280, 287 (4th Cir. 2018).

      In support of its motion, SAMS has filed declarations of organizational

members Jessica Bier and Matthew Hepler. Bier lives on property that is adjacent

to the Mine, and one of the Mine’s hollow fills is located on her property. In her

declaration, she explains in detail the ways in which she believes Red River’s

actions have interfered with her use and enjoyment of the streams on her property

and have diminished the value of her property.         She also states that she has

incurred additional expenses in her business because the stream next to her home is

polluted.   Hepler works for one of the plaintiff organizations and previously

worked for another of the plaintiff organizations. As part of his work, he collects

water samples from streams in the area of the Mine. He asserts that Red River’s

actions have harmed and continue to harm the aquatic life in the streams,

preventing him from enjoying the aquatic life when he visits the bodies of water.

SAMS also submitted a declaration of J. Michael Becher, an attorney representing

the plaintiffs in this action, asserting that he provided the required notice under the

relevant federal statutes.

                                         - 16 -
      Red River does not contest that the plaintiffs have standing, either

constitutional or statutory. Based on the averments in the declarations of Bier and

Hepler, I find that the plaintiffs have satisfied the requirements of Article III

standing as to each claim and form of relief sought, and they have asserted

justiciable claims over which this court has jurisdiction. I further find that they

have complied with all applicable statutory notice requirements. I will therefore

grant SAMS’s Motion for Partial Summary Judgment on Jurisdictional Issues.

                             B. CLEAN WATER ACT.

      The NPDES permit system is an exception to the CWA’s general prohibition

of the “discharge of any pollutant by any person.” 33 U.S.C. § 1311(a). The CWA

authorizes the EPA to issue NPDES permits that “define[], and facilitate []

compliance with, and enforcement of,” a discharger’s obligations to comply with

the general water quality standards enumerated in the CWA. EPA v. Cal. ex rel.

State Water Res. Control Bd., 426 U.S. 200, 205 (1976). The CWA authorizes

EPA to delegate to states the authority to administrate their own NPDES programs

to govern discharges within their borders, subject to EPA approval. See 33 U.S.C.

§ 1342(b); see also Ohio Valley Envtl. Coal. v. Miano, 66 F. Supp. 2d 805, 807

(S.D.W. Va. 1998) (“The federal NPDES program allows a state to take control of

the permitting process within its borders, so long as it complies with the federal

standards set forth by the Clean Water Act and the regulations promulgated under


                                       - 17 -
that act.”). Thus, a person or entity can lawfully discharge a pollutant from a point

source into the waters of the United States if it has a permit authorizing it to do so.

See Sierra Club v. Va. Elec. & Power Co., 903 F.3d 403, 407–08 (4th Cir. 2018).

      “To establish a CWA violation, the plaintiffs must prove that (1) there has

been a discharge; (2) of a pollutant; (3) into waters of the United States; (4) from a

point source; (5) without a NPDES permit.” Parker v. Scrap Metal Processors,

Inc., 386 F.3d 993, 1008 (11th Cir. 2004). The statute contains no causation

requirement and “takes the water’s point of view: water is indifferent about who

initially polluted it so long as pollution continues to occur.” W. Va. Highlands

Conservancy, Inc. v. Huffman, 625 F.3d 159, 167 (4th Cir. 2010). The CWA’s

definition of “point source” is “any discernible, confined and discrete conveyance,

including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete

fissure, container, rolling stock, concentrated animal feeding operation, or vessel or

other floating craft, from which pollutants are or may be discharged.” 33 U.S.C.

§ 1362(14). A regulation promulgated under the CWA defines “discharge of a

pollutant” as “[a]ny addition of any ‘pollutant’ or combination of pollutants to

‘waters of the United States’ from any ‘point source.’” 40 C.F.R. § 122.2. “This

definition includes additions of pollutants into waters of the United States from:

surface runoff which is collected or channelled by man . . . .” Id. With respect to

Red River’s Motion for Summary Judgment, the elements of the CWA claim at


                                         - 18 -
issue are whether the discharges are from point sources and whether they are

without permit authorization.

                                   1. Point Sources.

      It is clear from the record that both DMLR and Red River believe that the

underdrains that remain following sedimentation pond removal are not point

sources and are not subject to regulation under the CWA. Red River has averred in

the companion case pending in this court that “the alleged sources of pollution,

underdrains and associated hollow fills, are not ‘point sources’ and thus not subject

to regulation under the CWA.” Compl. ¶ 3, Red River Coal Co. v. Sierra Club,

No. 2:17CV00021(W.D. Va. June 30, 2017), ECF No. 1; see also id. ¶ 28. Indeed,

Red River has pleaded in this very case that “Plaintiffs’ claims are barred, in whole

or in part, because they relate to discharges from non-point sources.” Answer to

Am. Compl. 2, ECF No. 35. In denying Red River’s Motion to Dismiss on the

issue of whether SAMS had adequately pleaded that the discharges in question

were from point sources, I held that “the record currently before me does not

contain sufficient facts for me to rule as a matter of law that the underdrains in

question are not point sources.” Op. & Order 25, ECF No. 31.

      Red River now purports to “concede[], for purposes of this motion only, that

the discharges from the underdrains at the North Fox Gap Mine come from point

sources as defined by the CWA.” Mem. Supp. Mot. Summ. J. 22, ECF No. 43.


                                        - 19 -
Red River essentially asks me to assume without deciding that the underdrains are

point sources, but to find as a matter of law that discharges from the underdrains

are allowed under the Permit.         SAMS is justifiably concerned about this

conditional concession because it expects that upon conclusion of this litigation,

Red River will again proceed according to its understanding that the underdrains

are not point sources and do not require NPDES permit authorization. Red River’s

conditional concession also creates a significant problem with respect to SAMS’s

RCRA claim, which SAMS pleaded in the alternative to address these discharges if

the court were to conclude that the underdrains are not point sources subject to

CWA regulation. By “conceding” a fact that has the potential to subject it to

liability under the CWA, Red River simultaneously attempts to avoid liability

under RCRA without ever obtaining any judicial resolution of the point source

issue.

         Red River cannot manipulate the litigation in this way. Either there is a

factual dispute as to whether the underdrains are point sources, which the

factfinder must resolve, or the undisputed facts reveal that the underdrains are or

are not point sources under the CWA’s definition. “[T]here cannot be a tentative

or conditional admission on motion for summary judgment, which by definition

posits that there are not in truth any unresolved issues of material fact which must

be tried if the wheel turns wrong.” Lloyd v. Franklin Life Ins. Co., 245 F.2d 896,


                                        - 20 -
897 (9th Cir. 1957). “A concession of fact on motion for summary judgment

establishes the fact for all time between the parties. The party cannot gamble on

such a conditional admission and take advantage thereof when judgment has gone

against him.” Id.; see also Help at Home, Inc. v. Med. Capital, L.L.C., 260 F.3d

748, 753-54 (7th Cir. 2001).

      It is undisputed that the underdrains were designed to collect and convey

water, and that they do in fact discharge water into tributaries and streams. They

clearly meet the CWA’s definition of point source. See 33 U.S.C. § 1362(14).

This conclusion is further supported by the expert report of John Tyner, Ph.D., who

has opined that each valley fill and its associated underdrain is a point source.

Reply Mem. Ex. 15 at 7, ECF No. 52-2. I therefore find that the undisputed facts

warrant the conclusion that the underdrains at issue in this case are point sources.

      Because the underdrains are point sources, in order to be compliant with the

CWA, discharges of pollutants from the underdrains must either be expressly

authorized by a permit or allowed based on the so-called permit shield defense.

See Sierra Club v. Shell Oil Co., 817 F.2d 1169, 1173 (5th Cir. 1987) (explaining

that effluent limitations, set forth in a permit, “are to be applied to all point sources

of discharge at a facility”). Red River argues that discharges of TDS from the

underdrains are allowed here on either ground; SAMS disagrees as to both

grounds.


                                          - 21 -
                                     2. The Permit.

      NPDES permits are interpreted applying principles of contract interpretation.

Piney Run Pres. Ass’n v. Cty. Comm’rs of Carroll Cty., 268 F.3d 255, 269 (4th Cir.

2001). Where the permit’s language is unambiguous, the language itself will

determine the permit’s meaning. If the language is ambiguous, however, the court

may consider extrinsic evidence in interpreting the permit. Id. at 269-70. As the

Supreme Court of Virginia has held:

             The court must give effect to all of the language of a contract if
      its parts can be read together without conflict. Where possible,
      meaning must be given to every clause. The contract must be read as a
      single document. Its meaning is to be gathered from all its associated
      parts assembled as the unitary expression of the agreement of the
      parties.
Berry v. Klinger, 300 S.E.2d 792, 796 (Va. 1983).

      Red River characterizes the Permit as a facility-wide general permit that

allows it to discharge pollutants from anywhere on the Mine site rather than from

specified point sources.5     Red River insists that the Permit unambiguously

authorizes it “to discharge from a facility into receiving waters,” rather than

limiting discharges to specific outfalls. Mem. Supp. Mot. Summ. J. Ex. 3 at 2,

ECF No. 43-3. Of course, the quoted language is followed by the words “in
      5
          Red River also argues that the entire facility is one point source, but that
argument makes little sense when one considers the statutory definition of point source,
and it runs afoul of the Fourth Circuit’s recent analysis in Sierra Club v. Va. Elec. &
Power Co., 903 F.3d 403 (4th 2018). There, the court explained that a point source must
make a discrete conveyance. Id. at 410–11. The entire Mine site cannot be said to
function as a discrete conveyance of pollutants.
                                         - 22 -
accordance with the requirements, conditions and limitations set forth in this

permit, and all plans approved for this permit.” Id. Red River contends that the

Monitoring Point Detail Supplement issued after pond removal only changed the

locations for monitoring and did not in any way limit Red River’s permission to

discharge pollutants from the underdrains. Red River construes the Permit as one

single permit that makes no distinction between the CWA and SMCRA

requirements, and it notes that it continues to monitor discharges from the

underdrains and to provide that data to DMLR following pond removal as it did

prior to pond removal. Red River characterizes the Permit as allowing discharges

from anywhere on the Mine site and “simply impos[ing] effluent limitations and/or

monitoring requirements at specific location, including at each of the underdrains.”

Mem. Supp. Mot. Summ. J. 17, ECF No. 43.

      SAMS argues that the “from a facility” phrase is merely prefatory language

and that the Permit goes on to specify outfalls and effluent limitations, which

SAMS interprets as the exclusive list of point sources from which discharges are

permitted under the Permit. SAMS asserts that the Permit either clearly does not

allow discharges from other unnamed point sources or is ambiguous, thus allowing

the court to consider extrinsic evidence of the parties’ intent. SAMS construes the

Permit’s requirements as separated by statute. According to SAMS, the effluent

limitations and listed outfalls address the CWA requirements, while the monitoring


                                       - 23 -
required at the underdrains addresses groundwater regulation under SMCRA.

Thus, in SAMS’s view, the Permit’s requirement of monitoring at the underdrains

does not give Red River authorization to discharge pollutants from the underdrains

under the CWA, as neither DMLR nor Red River consider the underdrains to be

point sources.

      A careful review of the 1992 permit and its subsequent revisions is

necessary in order to develop a construction of the Permit as a whole. The Permit

is called a “Combined Permit to Conduct Coal Surface Mining Operations

(CSMO) and to Discharge Under the National Pollutant Discharge Elimination

System (NPDES).” Id. Ex. 3 at 2, ECF No. 43-3. It lists two separate permit

numbers, a CSMO permit number and a NPDES permit number. It allows Red

River “to discharge from [the Mine] into [Rat Creek and South Fork Pound River]

. . . in accordance with the requirements, conditions, and limitations set forth in this

permit, and all plans approved for this permit.” Id. Those specific requirements,

conditions, limitations, and plans are many. A later revision of the Permit contains

a similar but lengthier recitation, stating that Red River

      is authorized to discharge from the [Mine] in compliance with the
      provisions of the Clean Water Act as amended and pursuant to the
      State Water Control Law and regulations adopted pursuant thereto and
      in accordance with the effluent limitations, monitoring requirements,
      and other conditions set forth in Sections A, B, C, and D of this permit
      and the plans and requirements found in joint CSMO/NPDES permit
      number 1101401/008401 and any and all subsequent approved
      permitting actions.
                                         - 24 -
Id. Ex. 7 at 2, ECF No. 43-7. That renewal contains a section captioned “NPDES

Permit Definitions” which includes the following definitions:

             (N) “Discharge (of a pollutant)” means any addition of any
      pollutant or combination of pollutants to waters of the United States
      from any point source; or any addition of any pollutant or
      combination of pollutants to the waters of the contiguous zone or
      ocean from any point source other than a vessel or other floating craft
      which is being used as a means of transportation.

             ....
             (P) “Effluent limitation” means any restriction imposed by the
      Director on quantities, discharge rates, and concentrations of
      pollutants that are discharged from point sources into waters of the
      Untied States, the waters of the contiguous zone, or the ocean.

             ....
             (CC) “Outfall” means a point source.

Id. at 24-25.   This 2016 renewal also includes separate general and special

conditions for the NPDES permit and the CSMO permit, suggesting that while this

is a combined Permit, its portions dealing with the CWA and SMCRA are

separable.

      Prior to removal of the sedimentation ponds, the Permit listed specific

effluent limits at seven specific numbered outfalls, 001 through 007. For some

listed NPDES outfalls, effluent limits are listed as “NL,” which “indicates

monitoring is required with no limitations.” Id. at 4. The inclusion of such

effluent limits suggests that discharges of pollutants from other point sources on



                                       - 25 -
the Mine site into the listed bodies of water are not permitted. This is consistent

with the Permit’s definitions of discharge and effluent limitation.

      Revisions to the Permit refer to underdrains as sites for groundwater

monitoring, which suggests, consistent with other record evidence and with Red

River’s prior arguments in this case, that DMLR and Red River do not consider the

underdrains to be subject to CWA regulation because they view them as

discharging into groundwater rather than surface water.         The Permit packets

include separate NPDES Effluent Limitations Tables and Ground Water

Monitoring Report Forms. See, e.g., Id. Ex. 5 at 3, ECF No. 43-5. The DMLR

Fact Sheet separately lists “NPDES DISCHARGE SITES,” which include the

numbered outfalls, and “GROUNDWATER MONITORING SITES,” which

include the underdrains. See, e.g., id. at 6. It is reasonable, then, to interpret the

Permit as essentially two separate permits in one, covering CWA/NPDES and

SMCRA. It is clear that DMLR and Red River consider the underdrains not to be

covered by the NPDES portion of the permit. While this is obviously based on the

language of the various Permit documents alone, it is also supported by extensive

extrinsic evidence in the record. However, I do not need to consider that extrinsic

evidence in reaching this conclusion.

      While Red River’s suggestion that the Permit allows discharges on a facility-

wide basis at first seems to be a straightforward interpretation of the Permit’s


                                        - 26 -
language, that interpretation would render the Permit’s NPDES effluent limits

superfluous. Reading the Permit as a whole, I find it unambiguous that the general

authorization to discharge pollutants from the Mine into receiving waters is limited

to the specific listed point sources and their effluent limits. Otherwise, there would

have been no reason for DMLR to have included the specified outfalls and effluent

limits. The only logical interpretation of the Permit is that discharges from point

sources not listed are not expressly allowed.

      The Monitoring Point Detail Supplement dated February 26, 2015, noted

deletion of the sedimentation ponds, deletion of certain outfalls, and relocation of

other outfalls. The parties agree that the Permit does not list outfalls or effluent

limits for the underdrains. Based on my interpretation of the unambiguous Permit,

the NPDES portion of the Permit in its current state thus does not authorize

discharges of pollutants from the underdrains.

                                  3. Permit Shield.

      Even where a permit does not expressly authorize certain discharges,

however, they may be allowed under the permit shield provision of the CWA. See

33 U.S.C. § 1342(k). Red River contends that the CWA’s permit shield defense

protects it from liability for discharges from the underdrains because DMLR was

aware of those discharges but chose not to list them in the Permit.

      The permit shield applies when:


                                        - 27 -
      (1) the permit holder complies with the express terms of the permit
      and with the Clean Water Act’s disclosure requirements and (2) the
      permit holder does not make a discharge of pollutants that was not
      within the reasonable contemplation of the permitting authority at the
      time the permit was issued.
S. Appalachian Mountain Stewards v. A & G Coal Corp., 758 F.3d 560, 565 (4th

Cir. 2014) (quoting Piney Run, 268 F.3d at 259).

      There is no question that Red River has disclosed discharges from the

underdrains to DMLR on an ongoing basis for many years. DMLR was well aware

of the underdrains and the monitoring data when it issued the various Permit

renewals.      It reasonably anticipated TDS and conductivity levels from the

underdrains.     The Permit specifically mentions the underdrains, although it

classifies them as sites for groundwater monitoring rather than as NPDES outfalls.

DMLR chose to regulate the underdrains under the SMCRA portion of the Permit

rather than under the NPDES portion, but it clearly knew that there would be

discharges of TDS or conductivity from the underdrains and chose not to place

specific limits on those discharges.

      SAMS argues that Red River cannot avail itself of the permit shield because

the permit shield only protects discharges of unlisted pollutants from listed point

sources. According to SAMS, the permit shield cannot apply where a permit fails

to cover a point source at all. In making this argument, it relies on a 1995 EPA

guidance document. Red River notes that in addition to being dated, the 1995 EPA


                                       - 28 -
document was merely a policy statement and not the product of a formal

rulemaking process, and it is therefore not entitled to any deference. SAMS also

points to National Wildlife Federation v. Consumers Power Co., 657 F. Supp. 989,

1009 (W.D. Mich. 1987), rev’d on other grounds, 862 F.2d 580 (6th Cir. 1988),

wherein the district court stated, “That defendant has secured a permit for certain

point source discharges at the facility thus does not preclude plaintiff form arguing

that there are other point source discharges at the facility for which the Court

should also require defendant to secure permits.”         SAMS also cites Legal

Environmental Assistance Foundation, Inc. v. Hodel, 586 F. Supp. 1163, 1168–69

(E.D. Tenn. 1984), for the proposition that a permit allowing discharges from one

point source does not allow discharges from other point sources. In response, Red

River cites the more recent decision in Tennessee Clean Water Network v. TVA,

206 F. Supp. 3d 1280, 1300 (M.D. Tenn. 2016), rev’d on other grounds, 905 F.3d

436 (6th Cir. 2018), in which the court wrote that “[n]othing in the text of the

permit shield provision, however, suggests that it should apply differently to

violations based on the location of the discharge than it does to violations based on

which pollutants are involved.”

      SAMS’s argument elevates form over substance and would undermine the

purpose of the permit shield. Neither the Fourth Circuit nor any other court of




                                        - 29 -
appeals has made the distinction that SAMS attempts to draw. In Piney Run, the

Fourth Circuit plainly held,

      We therefore view the NPDES permit as shielding its holder from
      liability under the Clean Water Act as long as (1) the permit holder
      complies with the express terms of the permit and with the Clean
      Water Act’s disclosure requirements and (2) the permit holder does
      not make a discharge of pollutants that was not within the reasonable
      contemplation of the permitting authority at the time the permit was
      granted.

268 F.3d at 259. Both requirements are satisfied here.

      The undisputed evidence demonstrates that Red River has done what DMLR

has told it to do. Red River should be able to rely upon the clear directives of its

regulators without being subjected to liability. The EPA disagrees with what

DMLR has required, but it would be unfair to place Red River in the middle of a

battle between federal and state regulators. The EPA or SAMS are free to take

legal action against DMLR, but DMLR is not a party to this litigation. By being

completely forthcoming with DMLR and complying with the express terms of its

Permit, Red River has met its obligations under the CWA and is entitled to rely on

the permit shield.    I will therefore grant Red River’s Motion for Summary

Judgment as to the CWA claim.

                                   C. SMCRA.

      The theory of SAMS’s SMCRA claim is that Red River’s SMCRA permit

requires it to comply with Virginia’s SMCRA performance standards, which in


                                       - 30 -
turn require compliance with all applicable state and federal water quality laws,

standards, and regulations. A state regulation provides that Virginia waters must

be free from substances or waste that “are inimical or harmful to human, animal,

plant, or aquatic life.” 9 Va. Admin. Code § 25-260-20(A). Another regulation

states that surface mining and reclamation activities must be conducted in a way

that will “prevent material damage to the hydrologic balance outside the permit

area.” 4 Va. Admin. Code § 25-130-816.41(a). SAMS alleges that by causing

violations of these standards, Red River is violating its SMCRA permit. The

regulation also requires that if typical reclamation and remedial practices are

inadequate to meet water quality standards, “the permittee shall use and maintain

the necessary water treatment facilities or water quality controls.” Id. at (d)(1).

SAMS contends that because the reclamation methods employed are inadequate to

ensure compliance with the applicable standards, Red River is violating its

SMCRA permit by failing to construct an appropriate treatment system.

      Red River argues that SAMS’s SMCRA claim is barred by SMCRA’s

savings clause. That clause states, “Nothing in this chapter shall be construed as

superseding, amending, modifying, or repealing” various laws, including the

CWA. 30 U.S.C. § 1292. Red River asks this court to adopt the reasoning of the

Sixth Circuit in Sierra Club v. ICG Hazard, LLC, 781 F.3d 281 (6th Cir. 2015),

which appears to be the only case directly addressing the issue presented here. In


                                       - 31 -
ICG Hazard, the court held that where a discharger complies with the CWA based

on application of the permit shield, SMCRA’s savings clause prohibits a finding of

liability under SMCRA for the same discharges. Id. at 291. The court reasoned,

      The permit shield is not an absence of regulation but a substantive
      element of regulation under the CWA that affords consistent treatment
      to NPDES permit holders nationwide. To hold, in connection with the
      very same selenium discharges, that ICG is in compliance with
      Kentucky water quality-based effluent limitations for purposes of the
      CWA but in violation of those same water quality standards under
      [SMCRA] would create an inconsistency or conflict in regulatory
      practice, in direct contravention of § 702(a)(3).

Id.

      SAMS disagrees with the Sixth Circuit’s conclusion in ICG Hazard. It

notes that the CWA expressly requires discharges to comply with “any more

stringent limitation, including those necessary to meet water quality standards . . .

established pursuant to any State law or regulations.” 33 U.S.C. § 1311(b)(1)(C).

As noted above, a regulation promulgated under SMCRA requires that

“[d]ischarges of water from areas disturbed by surface mining activities shall be

made in compliance with all applicable State and Federal water quality laws and

regulations.” 30 C.F.R. § 816.42. According to SAMS, adopting Red River’s

broad savings clause argument would negate the SMCRA provision that expressly

allows for more stringent state regulations of surface coal mining and reclamation

operations. See 30 U.S.C. § 1255(b). SAMS notes that OSMRE has taken the

position that water quality standards are enforceable for discharges from the

                                        - 32 -
underdrains. SAMS argues that application of SMCRA’s savings clause as Red

River suggests “would not ‘save’ the CWA or SMCRA, but instead would destroy

them.” SAMS Resp. Opp’n Mot. Summ. J. 31, ECF No. 49.

      Although the ICG Hazard decision is not binding on this court, I will adopt

its reasoning and hold that SAMS’s SMCRA claim is barred by the savings clause

in § 702. It is true that the CWA and SMCRA impose separate obligations that can

be independently enforced. See Sierra Club v. Powellton Coal Co., 662 F. Supp.

2d 514, 534 (S.D.W. Va. 2009).      But while the state narrative water quality

standards are not themselves inconsistent with the CWA, applying them here as

SAMS seeks to do would impermissibly circumvent the CWA. The SMCRA

claim asserted by SAMS is based on the very same discharges that are protected by

the CWA’s permit shield. A finding that Red River has complied with the CWA

but has violated SMCRA based on the same discharges would allow SMCRA to

override the CWA’s permit shield and would thus violate SMCRA’s savings

clause. I will therefore grant Red River’s Motion for Summary Judgment as to the

SMCRA claim.

                                   D. RCRA.

      SAMS has indicated that it will pursue its RCRA claim only if the court

finds that the underdrains are not point sources subject to regulation under the




                                      - 33 -
CWA. Because I have found that the underdrains are point sources, I will grant

Red River’s Motion for Summary Judgment as to the RCRA claim.

                                     III.

      For the foregoing reasons, it is ORDERED that the Motion for Partial

Summary Judgment, ECF No. 54, is GRANTED, and the Motion for Summary

Judgment, ECF No. 42, is GRANTED. A separate final judgment will enter

herewith.

                                             ENTER: September 24, 2019

                                             /s/ James P. Jones
                                             United States District Judge




                                    - 34 -
